Per Curiam.
On'an application for a Writ of Prohibition to prevent the Circuilt Judge from holding a term of the Circuit Court in Taylor county, it appears from the allegations of the petition that during the regular1 Fall Term of the Circuit Court for Taylor County, the judge of the court on October 2nd, A. D. 1924, adjourned the court to October 20th, A. D. 1924, that day being a day after the period fixed by the statute for the regular Fall Term of the Circuit Court for Madison County in the same circuit, which term was duly held, and that a regular term *309of the Circuit Court for Columbia County in the same circuit was begun under the statute on October 27, 1924, and such term is being held by another Circuit Judge under temporary assignment by the Governor as provided by law, there being only one Circuit Judge for that circuit. Under the statute the Circuit Judge had the power to call an extra or special term of the court, and the mere fact that the judge in form adjourned the court to a future day, covering and beyond the period during which a regular term of the court should be and was held in another comity of the circuit and that' he designated the term to be held as an adjourned term, does not in law make the term to be held at the future day a continuation of the regular term; but in law the future term is an extra or special term of the Circuit Court for Taylor County, and should be so regarded in proceedings taken during such term. See Peoples v. State, 46 Fla. 101, 35 South. Rep. 223; Cannon v. State, 62 Fla. 20, 57 South. Rep. 240, modified. And the fact that during such special term the regular term of the Circuit Court in another county in the circuit is convened and held by a Circuit Judge temporarily assigned for that purpose by the Governor, does not prevent the holding of the special term of the court in Taylor county at the appointed time. See State ex rel. Claar v. Branning, 85 Fla. 61, 95 South. Rep. 237.
Prohibition denied.
Whitfield, P. J., and West and Terrell, J. J., concur.
Taylor, C. J., and Ellis and Browne, J. J., concur in the opinion.